Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-11 and 13-20 are pending. 
Response to Arguments
Applicant presents the following arguments in the November 15, 2021 amendment:
Konig does not discuss, wherein updating the interaction model comprises: identifying, based on the first data transfer, at least one of a new user intent or a new argument for an existing user intent defined in the interaction model; and configuring the interaction model to support the at least one of a new user intent or a new argument associated with the first data transfer; and in response to determining that the query maps to the user intent associated with the first data transfer, provide, to the client device, a search result based on the first data transfer, (Page 8 lines 20-27).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument A, Examiner respectfully disagrees with applicant's arguments. Regarding applicant's remarks stating that “wherein updating the interaction model comprises: identifying, based on the first data transfer, at least one of a new user intent or a new argument for an existing user intent defined in the interaction model,” Konig discloses customers may purchase plane tickets by calling an airline to speak with a sales agent and providing payment information over the telephone. Customers may alternatively use the airline's website to search for flights and enter payment information through a form in the web browser. Updating of Libraries Due to Changes in Enterprise API or Enterprise Chatbot. Customer profile (identifying) data may include information previously provided by the user, such as the user's personal information (e.g., name, address, phone number, etc.), payment 
Applicant presents the following arguments in the November 15, 2021 amendment: 
The cited references do not discuss, wherein the configuring includes adding one or more parameters associated with the first data transfer as arguments for a user intent of the interaction model; determine, based on the interaction model and the at least one query term, that the query maps to a user intent defined in the interaction model that is associated with the first data transfer performed in connection with the user account, (Page 8, lines 1-31 and Page 9, lines 1-25). 
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument B, Applicant's Arguments/Remarks filed on November 15,
2021 with respect to independent claims 1 and 11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Regarding applicant's remarks stating that “wherein the configuring includes adding one or more parameters associated with the first data transfer as arguments for a user intent of the interaction model; determine, based on the interaction model and the at least one query term, that the query maps to a user intent defined in the interaction model that is associated with the first data transfer performed in connection with the user account.” The arguments are now rejected by newly cited art 'US 2015/0379554 A1 Copeland' as explained in the body of rejection below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson et al. (US 2017/0236196 A1, hereinafter Isaacson) in view of Grassadonia et al. (US 2016/0125371 A1, hereinafter Grassadonia), in view of Konig et al. (US 10,839,432 B1, hereinafter Konig) and in view of Copeland (US 2015/0379554 A1, hereinafter Copeland).  
Regarding independent claim(s) 1, Isaacson discloses a computing system, comprising: a communications module communicable with an external network; a memory; and a processor coupled to the communications module and the memory, the processor being configured to (Isaacson discloses Dynamic user interfaces, or dynamic Uls, are portlets or pages that are dynamically created based on the definition of an existing page or portlet definition. A dynamic UI can be launched only by a portlet using the Dynamic UI Manager API. Because of its dynamic nature, the interface is not persisted in the portal database and has a maximum lifetime of the user's session with the portal. The interface can also be closed prior to the end of the session either programmatically or by the user, (see Isaacson: Para. 0153-0185). Communications via an application programming interface (API) 1502. A one-search server, a web server, social media site or some other computing device can provide services accessible via the API. The Communication Module handles the exchange of messages between modules on different robots or internetworking, defines a set of protocols (that is, rules and standards) that allow application programs to talk with each other without regard to the hardware and operating systems where they are run, (see Isaacson: Para. 0218-0220, 0296-0299, 0376, 0442-0446 and 0472-0492). Memory 730 can represent any standard memory used in the art as well as a secure element which can be used to store payment information and/or other user information in a secure manner for use in payment processes such as Apple Pay. The memory 730 can include multiple different types of memory with different performance characteristics. System and/or computing device 700 includes a processing unit (CPU or processor) 720 and a system bus 710 that couples various system components including the system memory, (see Isaacson: Para. 0167-0177). This reads on the claim concept of a communications module communicable with an external network; a memory; and a processor coupled to the communications module and the memory, the processor being configured to):  
	update an interaction model for the user account based on the first data transfer; receive, from a client device associated with the user account, a query having at least one query term (User preferences might be implemented to prevent this from occurring automatically or to require an interaction to confirm the transfer of the data package. The merchant may need a payment processing certificate that is used to securely transfer payment data. The site can interact by making requests and receiving data necessary to make a transfer. A basic input/output (BIOS) stored in ROM 740 or the like, may provide the basic routine that helps to transfer information between elements within the computing device. For example, the site may make a data request asking if the user has a Facebook account and whether they are configured to make payments through Facebook or if they have data stored on Facebook on in connection with a browser to enable the purchase. A user interface can be presented which might appear to be at the standard merchant.com website, but is within the browser
API, which provides access to user account purchasing history and information, (see Isaacson: Para.
0236, 0319, 0335-0369, 0387, 0388, 0447-0450 and 0472-0485). A delegate can be called to update the request as the user interacts with the view controller. An interaction model is a design model that binds an application together in a way that supports the conceptual models of its target users. Search might be what bring people to your site, but navigation often has to step in to get them to exact location they need. The content, can properly be arranged in more than one way. Looking at a financial products site, the navigation is all verb based. That creates a task based navigation. The purchase related search result can include an option selectable by a user to receive further search results. The user interface can in one aspect be on a mobile device. The algorithm of one-search.com would receive the search input, receive the desired instruction from the user and receiving a query in the input field, (see Isaacson: Para. 0118-0130, 0175-0217, 0336-0348, 0354 and 0462-0467). It includes receiving, via the user interface and from a user, an interaction with the presentation and receiving, via an application programming interface, a request from the site for payment account data for the user. Receiving an indication of a desire to transfer a benefit, such as money, but the benefit could be points, media, or any item of value, from the first peer to the second peer. The method also includes transmitting, to the site and via the application programming interface, the payment account data, such that the payment account data can be used to populate payment fields for payment processing on the site, or perform more advanced processing using the payment data to simplify the user interaction, (see Isaacson: Para. 0200-0319 and 0353-0376). Term query to find documents based on a precise value such as a price, a product ID, or a username. Receiving a query (such as, for example, a text-based query, although other input modes are contemplated) in the input field, and correlating the text based query against a product database of products for sale from merchants to yield a correlation. Perform a query or lookup to search for the user input within its website and can return information related to the user input such as the price of an item, to the server, (see Isaacson: Para. 0114, 0195, 0460-0462 and FIG. 12-28). This reads on the claim concept of update an interaction model for the user account based on the first data transfer; receive, from a client device associated with the user account, a query having at least one query term); 
However, Isaacson does not appears to specifically disclose perform a first data transfer in connection with a user account; the interaction model including definitions of one or more user intents associated with account operations that are initiated in connection with the user account, wherein the definitions indicate arguments associated with the one or more user intents.
In the same field of endeavor, Grassadonia discloses perform a first data transfer in connection with a user account; the interaction model including definitions of one or more user intents associated with account operations that are initiated in connection with the user account, wherein the definitions indicate arguments associated with the one or more user intents (Grassadonia discloses Payment transactions have become an important part of everyday life. The customized client can further provide a channel of communication between respective client devices of a sender user. The recipient can be identified based on a user input with the syntax (i.e., payment proxy represented by the user input), or based on a user account of a user currently accessing the system website (e.g., login credentials). User accounts 118, e.g., payment proxies associated with users, user identifying or profile information, financial account information, or other sensitive information. An interaction model is a design model that binds an application together in a way that supports the conceptual models of its target users. The instant messaging application 202, upon receiving an indication to send the message 210 from the sender (e.g., based on interaction with the action button 206), transmits the message 210 to the messaging server (e.g., via interaction with the message 318), (see Grassadonia: Para. 0060-0065, 0067, 0086 and 0093). The communication application 1550 receives a message inputted by the sender, e.g., sender 140, where the message includes one or more user inputs which is definitions indicate arguments associated. A query is a request for data or information from a database table or combination of tables. In response to such indication, the web server 104 can transmit one or more requests (e.g., POST or GET requests) to the API 114 of the server(s) 112 to query the database(s) 116, and display the data returned by the API 114 of the server(s) 112 as appropriate. The web server 104 can determine the indication of the intent based on an identification of a user input, e.g., a string of characters, which has a particular syntax, the syntax being a monetary indicator preceding one or more alphanumeric characters. An interaction model is a design model that binds an application together in a way that supports the conceptual models of its target users. The instant messaging application 202, upon receiving an indication to send the message 210 from the sender (e.g., based on interaction with the action button 206), transmits the message 210 to the messaging server (e.g., via interaction with the message 318). A social networking platform, a microblog, a blog, video sharing platform, a music sharing platform, etc.) That enables user interaction and engagement through comments, posts, messages on electronic bulletin boards, messages on a social networking platform, and/or any other types of messages. These communication messages to detect an indication of an intent to transfer money from a particular user (e.g., the sender 401) to a particular recipient (e.g., the recipient 402). The messaging application 404 detects the indication of the intent based on an identification of a syntax, or more specifically, an input, within any of the communication messages, that has a particular syntax. The content displayed at the interface 600 includes a first message 602 electronically posted, or written, by a user, (see Grassadonis: Para. 0023-0050, 0062-0064, 0093-0096, 0110, 0130 and 0175). This reads on the claim concept of perform a first data transfer in connection with a user account; the interaction model including definitions of one or more user intents associated with account operations that are initiated in connection with the user account, wherein the definitions indicate arguments associated with the one or more user intents) and 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the payment data or address data via the use of a browser payment request application programming interface between a browser and the merchant site of Isaacson in order to have incorporated the one or more user intents, as disclosed by Grassadonia, since both of these mechanisms are directed to file transfer software has become increasingly important with the move to working from home. That means businesses need employees to be able to file and share documents online. Strong files and data on a physical storage space is great, but it creates issues when you try to share the files or collaborate on them in real time. This is why businesses and enterprises are often looking for file sharing programs that can help them in this regard. There are plenty of free file sharing sites that can prove helpful for file sharing and storage. These sites provide businesses with cloud storage that they can utilize to hold their files and also provides them with a chance to share their files for on line collaboration. There are plenty of free on line file sharing and storage platforms for you to choose from however, make sure that you select one that is truly reliable in terms of safety and security. We have shared the top five best free file sharing software that we have tried, tested and found extremely helpful in this regard. The navigation drawer is a UI panel that shows your app's main navigation menu. The drawer appears when the user touches the drawer icon in the app bar or when the user swipes a finger from the left edge of the screen. A common example of a hardware device with a user interface is a remote control. This set of buttons and the way they are laid out on the controller makes up the user interface. Other devices, such as digital cameras, audio mixing consoles, and stereo systems also have a user interface. The navigation structure of a website describes how different pages on your site are organized and connected to one another. In terms of user experience design, the concept of navigation is one of the basic notions setting the usability. Navigation, in this case, could be generally defined as the set of actions and techniques guiding users throughout the app or website, enabling them to fulfill their goals and successfully interact with the product. The aspect of efficient navigation has a great impact on setting positive user experience: users start using apps or websites with particular aims and expectations, and that's designers' task to set the best and easiest route to solving users' problems. The aspect of helpful and seamless navigation in UI should be thought out from the early stages of creating a user interface. Users are navigated via interface with a number of interactive elements such buttons, switches, links, tabs, bars, menus and fields. It is a graphical control that presents the options of interactions with the interface. Users' interacting with a system in any particular way eliminates the nuances that are associated with any particular user. Some level of user research is necessary to define the various needs that any system must accommodate especially a complex system. This type of research relies heavily on exercising anthropological skills such as observation, asking probing questions, and interpreting user behavior throughout the design and development process. For example, to make any substantial enhancements to an email system or design a completely new communications system would start by observing how people are currently staying connected to the information that matters to them. User research may also include studies involving usage of the system your UX team is designing. Incorporating the teachings of Grassadonia into Isaacson would produce Described is a technology for executing financial transactions, e.g., payment transfers, by enabling a sender to trigger a money transfer by specifying a payment proxy having a particular syntax, the syntax including a monetary indicator preceding one or more alphanumeric characters, as disclosed by Grassadonia, (see Abstract). 
However, Isaacson and Grassadonia do not appears to specifically disclose wherein updating the interaction model comprises: identifying, based on the first data transfer, at least one of a new user intent or a new argument for an existing user intent defined in the interaction model; and configuring the interaction model to support the at least one of a new user intent or a new argument associated with the first data transfer, in response to determining that the query maps to the user intent associated with the first data transfer, provide, to the client device, a search result based on the first data transfer. 
In the same field of endeavor, Konig discloses wherein updating the interaction model comprises: identifying, based on the first data transfer, at least one of a new user intent or a new argument for an existing user intent defined in the interaction model (Konig discloses customers may purchase plane tickets by calling an airline to speak with a sales agent and providing payment information over the telephone. Customers may alternatively use the airline's website to search for flights and enter payment information through a form in the web browser. Updating of Libraries Due to Changes in Enterprise API or Enterprise Chatbot. Customer profile (identifying) data may include information previously provided by the user, such as the user's personal information (e.g., name, address, phone number, etc.), payment information (e.g., credit card or debit card numbers, bank account information, etc.), identifies of the customer's service providers (e.g., internet service provider, financial institutions (information about existing clients, such as contact information). Another example, a library for interacting with a bank may include: requests for money transfers; bill payment; credit card payment; inquiries on current balances; loan applications; etc. Libraries may also include functions for authenticating a customer with an enterprise and for setting up new user accounts with those enterprises. Customer intent is defined as the thoughts directing a customers' decisions or actions toward a particular purchasing event. Interaction models shows the interaction between the components of a system, or between the system being developed and other systems (or users). Modeling user interaction is important as it helps to identify user requirements. The library to fill the arguments of the identified library function for servicing the customer intent. For example, in the case of a request sent using an enterprise API, the generation of the request may include formatting the data as defined by the API, and as controlled by the enterprise API library. The customer intent may include identifying a library function having a corresponding description that is most semantically similar to the customer intent, (see Konig: Col. 12 line 1-67, Col. 13 line 1-67, Col. 14 line 1-67, Col. 17 line 1-67, Col. 18 line 1-67 and Col. 19 line 1-67). This reads on the claim concept of wherein updating the interaction model comprises: identifying, based on the first data transfer, at least one of a new user intent or a new argument for an existing user intent defined in the interaction model); and 
configuring the interaction model to support the at least one of a new user intent or a new argument associated with the first data transfer (Konig discloses libraries may also include functions for authenticating a customer with an enterprise and for setting up new user accounts with those enterprises. For example, a library for interacting with a cable company may include functions for: requesting technical support; changing service levels; requesting a current invoice; paying a bill; canceling service; etc. As another example, a library for interacting with a bank may include: requests for money transfers; bill payment; credit card payment; inquiries on current balances; loan applications; etc. As still another example, a library for interacting with an airline may include: purchasing airline tickets; requesting upgrades; checking on the status of flights; etc. For example, the response may include session information such as a session identifier or session key for identifying the particular interaction between the personal bot system 300 and the enterprise, and the API may require that each function call to the API include this session information. The customer intent may include identifying a library function having a corresponding description that is most semantically similar to the customer intent. The response from the enterprise may include information to be included as an argument in a follow-up request, (see Konig: Col. 12 line 1-67, Col. 13 line 1-67, Col. 14 line 1-67, Col. 17 line 1-67, Col. 18 line 1-67 and Col. 19 line 1-67). This reads on the claim concept of configuring the interaction model to support the at least one of a new user intent or a new argument associated with the first data transfer); 
in response to determining that the query maps to the user intent associated with the first data transfer, provide, to the client device, a search result based on the first data transfer (Konig discloses first the customer description of his or her issue is mapped into a category or a topic (for instance "Airline seat change" or "flight Date change") The descriptions of the functions are also mapped using intent classification into the same set of categories (e.g., previously mapped or tagged with the categories during generation of the library or dynamically mapped during runtime) or mapping of the customer intent. Each function in an enterprise interface library is associated a description of the function or purpose of the function. The server may query a customer database, which stores information about existing clients, such as contact information. A library for interacting with a bank may include: requests for money transfers; bill payment; credit card payment; inquiries on current balances; loan applications; etc. The user interface running on the end user device 105 may also display a confirmation that the appointment has been booked. The flight booking function depends on data from the flight search function. A response from the enterprise; and notifying the customer of a result of the interaction. The user interface displays an indication of the result of the interaction (e.g., "Your round trip tickets between LAX to SFO have successfully been booked."), (see Konig: Col. 8 line 1-67, Col. 11 line 1-67, Col. 12 line 1-67, Col. 13 line 1-67, Col. 14 line 1-67, Col. 17 line 1-67, Col. 18 line 1-67, Col. 19 line 1-67, Col. 22 line 1-67 and Col. 23 line 1-67). This reads on the claim concept of in response to determining that the query maps to the user intent associated with the first data transfer, provide, to the client device, a search result based on the first data transfer). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the payment data or address data via the use of a browser payment request application programming interface between a browser and the merchant site of Isaacson and Grassadonia in order to have incorporated the updating customer interaction which is decisions or actions toward a particular purchasing event, as disclosed and by Konig, since both of these mechanisms are directed to a user interface is the point of contact a person has with an app, website, or software. Similar to graphic design and web design, a UI Designer is a type of visual designer. UI Designers create in a human-centered approach, prioritizing users' needs first. A UI Designer's job is to ensure the user interface is beautiful and intuitive (meaning a person can navigate easily through it without having to think too much about what they're doing). UI design also helps shape a customer's perception of a brand. Each of the one or more library functions of the enterprise library may be associated with a description, and the identifying the library function for servicing the customer intent may include identifying a library function having a corresponding description that is most semantically similar to the customer intent. User Interface (UI) Design focuses on anticipating what users might need to do and ensuring that the interface has elements that are easy to access, understand, and use to facilitate those actions. A persona is a mini-biography of a fictional user for your product or proposed product. A good persona provides precise information about the character and describes their goals and motivations. Different types of persona can be created. It may be most appropriate to define the 'average', stereotypical user. Alternatively, additional insight could be gained by considering the extreme users (frequency of use, complexity demanded, power requirements etc.) Customers' ma alternatively use the airline's website to search for flight and enter payment information through a form in the web browser. A user interface configured to receive a natural language request from a customer and determine a customer intent from the natural language request. In response to determining that the customer profile storage module includes data matching the description, adding the matching data to the request as the value of the argument. Customers can access account data at secure Web sites optimized for display on a handset. They can perform the basic banking functions they would do from their computer, such as check account balances, transfer funds and set up electronic payments. Web pages are fairly easy to set up, but they are somewhat difficult for consumers to use. A design model that binds an application together in a way that supports the conceptual models of its target users. Designers aim to create interfaces which users find easy to use and pleasurable. UI design refers to graphical user interfaces and other form e.g., voice-controlled interfaces. Incorporating the teachings of Konig into Isaacson and Grassadonia would produce transmitting the generated request to the enterprise to initiate an interaction; receiving a response from the enterprise; and notifying the customer of a result of the interaction, as disclosed by Konig, (see Abstract). 
However, Isaacson, Grassadonia and Konig do not appears to specifically disclose wherein the configuring includes adding one or more parameters associated with the first data transfer as arguments for a user intent of the interaction model; determine, based on the interaction model and the at least one query term, that the query maps to a user intent defined in the interaction model that is associated with the first data transfer performed in connection with the user account. 
In the same field of endeavor, Copeland discloses wherein the configuring includes adding one or more parameters associated with the first data transfer as arguments for a user intent of the interaction model (Copeland discloses a process of inferring a user's intent when searching for coupons and other offers, the process including: obtaining a purchase-intent model, the purchase- intent model being configured to calculate a purchaseintent score based on a geolocation of a user, a time during which the user requests offer content, a product category for which the user requests offer content, or a search history of the user requesting offer content, wherein the purchase-intent score estimates the likelihood that a user is shopping with intent to purchase rather than with intent to browse; receiving, via a network, a request for offer content from a computing device of a user; calculating, with one or more processors, a purchase-intent score with the purchase-intent model based on the request for offer content; determining that the purchase- intent score satisfies a threshold; selecting offer content based on the determination that the purchase-intent score satisfies the threshold; and sending the offer content to the computing device of the user. The request to the affiliate-network server may include (e.g., as parameters of the URL) an identifier of the affiliate, the offer, and the merchant, and the returned content from the affiliate-network server may include instructions for the web browser 50 or 54 to store in memory (e.g., in a cookie, or other form of browser-accessible memory, such as a SQ Lite database or in a local Storage object via a localStorage.setitem command) an identifier of the affiliate that provided the offer that was selected ( a URL with parameters that identify a specific offer). The offers engine 12, receiving requests for data or requests to add or modify data from the API server 16, the web server 18, the ingest module 20, and the administration module 22, and instructing the data store 24 to modify, retrieve, or add data in accordance with the request. Tracking printing and various transfers of offers between devices and accounts offers merchants a supplemental metric for determining publisher compensation and encouraging desirable publisher efforts to distribute offers. The control module 14 may further initiate the process 200 described below and facilitate data transfers to and from the mobile dispatcher 13. Mobile devices, such as user interface elements activated by a user mousing over an element, interaction which tends to perform poorly on some touchscreen devices (communication between sender and receiver). Publisher contact information (e.g. a plurality of employee records, each having a name, password, role, phone number, email address, permissions to interact with the affiliate-network system 412, and the like of various employees of the publisher)/arguments for a user (includes the following data: a trade name of the merchant and a business-entity name of the merchant), (see Copeland: Para. 0032-0037, 0047, 0096, 0100-0108, 0144-0150 and 0151-0155). This reads on the claim concepts of wherein the configuring includes adding one or more parameters associated with the first data transfer as arguments for a user intent of the interaction model); 
determine, based on the interaction model and the at least one query term, that the query maps to a user intent defined in the interaction model that is associated with the first data transfer performed in connection with the user account (Copeland discloses the offers engine 12 of this embodiment presents offers to users; receives data from users about their interaction with the offers (for example, the user's favorite offers or offer attributes; statistics about the offers the user has identified, accepted, or otherwise provided data about; or the identity of other users with whom the user communicates about offers and the content of those communicatios; provided that users opt to have such data obtained); custormzes the presentation of offers based on this received data; and facilitates the processing of compensation from merchants. This interaction with users may occur via a website viewed on a desktop computer, tablet, or a laptop of the user. Interface that communicates with the offers engine 12 and facilitates user interaction with data from the offers engine 12. Similarly, the web browser 50 may be configured to receive a website from the offers engine 12 having data related to deals and instructions. The user is viewing offers with the intent to purchase or browse and select content for display based on the determination. For example, submitted in the form of structured query language from controller 426 and respond with responsive data. Tracking printing and various transfers of offers between devices and accounts offers merchants a supplemental metric for determining publisher compensation and encouraging desirable publisher efforts to distribute offers (connection of one or more I/O devices), (see Copeland: Para. 0023-0047, 0067-0073, 0094, 0111-0120, 0134, 0146-0163 and 0168). This reads on the claim concepts of  determine, based on the interaction model and the at least one query term, that the query maps to a user intent defined in the interaction model that is associated with the first data transfer performed in connection with the user account); and
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the payment data or address data via the use of a browser payment request application programming interface between a browser and the merchant site of Isaacson, Grassadonia and Konig in order to have incorporated the adding one or more parameters, as disclosed and by Copeland, since both of these mechanisms are directed to a process of dynamically adjusting an online coupon, or other offer, redemption work flow presented to a consumer to mitigate effects from more limited user-interface constraints of mobile computing devices relative to desktop computing devices, the process including: obtaining for a plurality of merchant websites a plurality of mobile-suitability values, each mobile-suitability value being indicative of suitability of a respective one of the plurality of merchant websites for use on mobile computing devices; receiving, over a network, from a remote mobile computing device of a user, a request for offer content that causes the mobile computing device to display an offer; ascertaining a selected merchant website, among the plurality of merchant websites, at which the offer is redeemable; retrieving, from the plurality of mobile-suitability values, a selected mobile-suitability value for the selected merchant website; obtaining, from the mobile computing device, data indicative of user-interface constraints of the mobile computing device; determining to send instructions to present content on the mobile computing device, the determination being based on the user-interface constraints of the mobile computing device and the selected mobile-suitability value for the selected merchant website, and the content being suitable for the mobile computing device; and sending the instructions to present the content to the mobile computing device. User interface (mobile UI) is the graphical and usually touch-sensitive display on a mobile device, such as a smartphone or tablet that allows the user to interact with the device's apps, features, content and functions. Click points must be usable for touch-based selection with a finger. This means a click point can't be too small or narrow in any direction, to avoid unwanted selection of nearby items, sometimes referred to as fat fingering. Users have to be able to understand a command icon and its meaning whether through legible text or comprehensible graphical representation. Basic guidelines for mobile interface design are consistent across modern mobile operating systems.  Online banking user interface gives customers' the platform to link-up their bank servers and conduct transactions over the Internet. It provides both customers and banks with great opportunities. Security and privacy are one of the big issues that banks are contending with to survive the global competitive banking market. The combination of all emotions, thoughts and behavior of a client caused by the process of using a service / product or other interaction with a financial brand throughout all touch points of the entire customer journey. A user interface is the view of a database interface that is seen by the user. User interfaces are often graphical or at least partly graphical (GUI - graphical user interface) constructed and offer tools which make the interaction with the database easier. This interface consist of forms which are adapted to the user. He/She can fill in all of the fields and make new entries to the database or only some of the fields to query the other ones. User interfaces are wide spread and are a very important means of interacting with a DBMS. To be able to administrate the database or for other professional users there are possibilities to communicate with the DBMS directly in the query language (in code form) via an input/output window. Incorporating the teachings of Copeland into Isaacson, Grassadonia and Konig would produce the mobile computing device and the selected mobile-suitability value for the selected merchant website, and the content being suitable for the mobile computing device; and sending the instructions to present the content, as disclosed by Copeland, (see Abstract). 
Regarding dependent claim(s) 5, the combination of Isaacson, Grassadonia, Konig and Copeland discloses the system as in claims 1. Isaacson further discloses wherein the search result includes a transfer history summary for transfers to a recipient associated with the first data transfer (The one-search.com system can display the logo of each order, with a summary of the order that would be placed and the associated cost. A purchase summary of the just-executed order, potentially allowing the user to modify shipping options, product options, billing information, or other order details. The system can analyze the user's browser history, previous queries at one-search.com, user accounts at various places, (see Isaacson: Para. 0208, 0240, 0276 and 0405). This reads on the claim concept of wherein the search result includes a transfer history summary for transfers to a recipient associated with the first data transfer). 
Regarding dependent claim(s) 6, the combination of Isaacson, Grassadonia, Konig and Copeland discloses the system as in claims 5. Isaacson further discloses wherein the query indicates a time period and wherein the transfer history summary is associated with the time period (The one-search.com system can display the logo of each order, with a summary of the order that would be placed and the associated cost. A purchase summary of the just-executed order, potentially allowing the user to modify shipping options, product options, billing information, or other order details. The system can analyze the user's browser history, previous queries at one-search.com, user accounts at various places and including a user history of purchases, a user history of searches, a time of day, a time of year, social media data, information about holidays, user profile data, and/or user account balance information, (see Isaacson: Para. 0194, 0208, 0240, 0276 and 0405). This reads on the claim concept of wherein the query indicates a time period and wherein the transfer history summary is associated with the time period). 
Regarding dependent claim(s) 7, the combination of Isaacson, Grassadonia, Konig and Copeland discloses the system as in claims 1. Isaacson further discloses wherein input of the query is received via a freeform search box displayed on the client device (the search input box, a search button, or some other element in the user interface. The user can provide the user input as text, or in any other suitable form including multimodal input, gesture input, voice input, etc. When the disclosure refers to "input text" or "text" from the user, it is understood that the input can be provided as text or via some other input modality. Query or lookup to search for the user input within its website and can return information related to the user input. The user can interact with a one search server 102, or with a browser interface, via any computer or electronic device such as a smartphone/display, (see Isaacson: Para. 0108, 0109 and 0114). This reads on the claim concept of wherein input of the query is received via a free-form search box displayed on the client device). 
 Regarding dependent claim(s) 8, the combination of Isaacson, Grassadonia, Konig and Copeland discloses the system as in claims 1. Isaacson further wherein discloses the client device includes a smart speaker (The user can provide the user input as text, or in any other suitable form including multimodal input, gesture input, voice input. User interaction with the computing device 700, an input device 790 represents any number of input mechanisms, such as a microphone for speech, a touch-sensitive screen for gesture or graphical input, keyboard, mouse, motion input, and speech, (see Isaacson: Para. 0108, 0109, 0114 and 0171). This reads on the claim concept of wherein the client device includes a smart speaker). 
Regarding independent claim 11, (drawn method): claim 11 is method claims respectively that correspond to system of claim 1. Therefore, 11 is rejected for at least the same reasons as the system of 1.  
Regarding claim 15, (drawn method): claim 15 is method claims respectively that correspond to system of claim 5. Therefore, 15 is rejected for at least the same reasons as the system of 5. 
Regarding claim 16, (drawn method): claim 16 is method claims respectively that correspond to system of claim 6. Therefore, 16 is rejected for at least the same reasons as the system of 6. 
Regarding claim 17, (drawn method): claim 17 is method claims respectively that correspond to system of claim 7. Therefore, 17 is rejected for at least the same reasons as the system of 7. 
Regarding claim 18, (drawn method): claim 18 is method claims respectively that correspond to system of claim 8. Therefore, 18 is rejected for at least the same reasons as the system of 8.
Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson et al. (US 2017 /0236196 A1, hereinafter Isaacson) in view of Grassadonia et al. (US 2016/0125371 A1, hereinafter Grassadonia), in view of Konig et al. (US 10,839,432 B1, hereinafter Konig), in view of Copeland (US 2015/0379554 A1, hereinafter Copeland) and in view of Sullivan et al. (US 10,554,817 B1, hereinafter Sullivan). 
Regarding dependent claim(s) 3, the combination of Isaacson, Grassadonia, Konig and Copeland discloses the system as in claims 1. However, the combination of Isaacson, Grassadonia, Konig and Copeland do not appear to specifically disclose wherein the new user intent or the new argument indicates a recipient associated with the first data transfer. 
In the same field of endeavor, Sullivan discloses wherein the new user intent or the new argument indicates a recipient associated with the first data transfer (computing environment 101, may exchange many different types of data with the system 114 in order to configure and deploy the contact center 103 and service customer issues. Data transfer refers to the secure exchange of large files between systems or organizations. In an internal context, data transfer is often used as an alternative to a holistic enterprise application integration system. Business data 195; the system 114 may use user account data 122 to exchange data with the CRM 192. User intent, otherwise known as query intent or search intent, is the identification and categorization of what a user online intended or wanted to find when they typed their search terms into an on line web search engine for the purpose of search engine optimization or conversion rate optimization. The intent constructor has created a new intent record for an intent that was not previously recognized by the system. The customer that will be used to identify the new intent; the next set of states may include prompts to the customer to identify which data subsystem or data connection the customer thinks is associated with the expressed intent. API call including, the customer's identifying information as an argument, where the intent constructor 400 had stored information indicating that the agent 412 expected that th customer ID and the values for intent attributes "orderDate" and "productKeyword" (or "productCategory" or "orderDetails," etc .. ), (see Sullivan: Para. Col. 4 line 1-67, Col. 6 line 1-67, Col. 7 line 1-67, Col. 26 line 1-67, Col. 27 line 1-67, Col. 31 line 1-67, Col. 33 line 1-67 and Col. 34 line 1-67). This reads on the claim concept of wherein the new user intent or the new argument indicates a recipient associated with the first data transfer).  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the payment data or address data via the use of a browser payment request application programming interface between a browser and the merchant site by mapping the query of Isaacson, Grassadonia, Konig and Copeland in order to have incorporated predictive data or pattern data, information identifying the plurality of new users intent/new argument, as disclosed by Sullivan, since both of these mechanisms are directed to user interest and behavior modeling is a critical step in online digital advertising. On the one hand, user interests directly impact their response and actions to the displayed advertisement. Predictive analytics models have their strengths and weaknesses and are best used for specific uses. One of the biggest benefits applicable to all models is that they are reusable and can be adjusted to have common business rules. Data algorithms play a huge role in this analysis because they are used in data mining and statistical analysis to help determine trends and patterns in data. There are several types of algorithms built into the analytics model incorporated to perform specific functions. Machine learning is a subset of artificial intelligence and computer science, where systems "learn" from data to make decisions and predictions. It enables computers to improve performance and make data-driven decisions without being explicitly programmed. Machine learning, along with statistics, is a part of data science. Its algorithms and predictions are only as good as the dataset used to build and evaluate its predictive model and parameters. In a programmed prediction method, you need to implement a decision path based on your business rules resulting in a series of complex if-then-else clauses. In machine learning however, someone may start with a series of data for example outcomes, and then apply a pattern-driven model to the data to predict the output of another dataset based on the model/pattern. User intent, otherwise known as query intent or search intent, is the identification and categorization of what a user on line intended or wanted to find when they typed their search terms into an online web search engine for the purpose of search engine optimization or conversion rate optimization. A most common example used in predicting user intent is recommender systems. Recommender systems or engines is a subclass of information filtering system that aims to predict the preference of a user into an item. Incorporating the teachings of Sullivan into Isaacson, Grassadonia, Konig and Copeland would produce providing a contact center system detect patterns in the behavior of service agent users and customers having a customer service issue. The system records activity data describing interactions of the users with a virtualized contact center and with each other; the activity data is aggregated and then analyzed (e.g., using a machine learning engine) to measure one or more metrics that define a behavior pattern. The analysis identifies an intent expressed by customers having a common issue, and further identifies attributes of the intent as well as the actions taken by the service agents in response to the intent, as disclosed by Sullivan, (see Abstract). 
Regarding dependent claim(s) 4, the combination of Isaacson, Konig and Copeland discloses the system as in claims 1. However, the combination of Isaacson, Konig and Copeland do not appear to specifically disclose wherein the search result includes an actionable option to perform a second data transfer to a recipient associated with the first data transfer.  
In the same field of endeavor, Sullivan discloses wherein the search result includes an actionable option to perform a second data transfer to a recipient associated with the first data transfer (Sullivan discloses computing environment 101, may exchange many different types of data with the system 114 in order to configure and deploy the contact center 103 and service customer issues. Data transfer refers to the secure exchange of large files between systems or organizations. In an internal context, data transfer is often used as an alternative to a holistic enterprise application integration system. Business data 195; the system 114 may use user account data 122 to exchange data with the CRM 192. A user account data subsystem, a billing subsystem, a payment subsystem, and a subscribed service subsystem, a second workflow state may list these to the customer, which is a second data transfer. Identifies an intent to obtain an order status and references intent attributes order ID and associated with an action, or may be a reference to another data record storing the details of the action. An action can include natural language responses to be provided to the customer in response to receiving the intent, which is first data transfer. Users, including "administrative" users that control operations of an associated contact center 103 and agent users that staff the contact center 103, as well as other services of the provider's computing environment 101, may exchange many different types of data with the system. The engine 128 may configure a user interface on the human agent's device 196 to display information about the workflow execution and present a set of available options that the human can perform next, (see Sullivan: Para. Col. 6 line 1-67, Col. 7 line 1- 67, Col. 8 line 1-67, Col. 13 line 1-67 and Col. 33 line 1-67). This reads on the claim concept of wherein the search result includes an actionable option to perform a second data transfer to a recipient associated with the first data transfer). 
Regarding claim 13, (drawn method): claim 13 is method claims respectively that correspond to system of claim 3. Therefore, 13 is rejected for at least the same reasons as the system of 3. 
Regarding claim 14, (drawn method): claim 14 is method claims respectively that correspond to system of claim 4. Therefore, 10 is rejected for at least the same reasons as the system of 4.  
Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson et al. (US 2017 /0236196 A1, hereinafter Isaacson) in view of Grassadonia et al. (US 2016/0125371 A1, hereinafter Grassadonia), in view of Konig et al. (US 10,839,432 B1, hereinafter Konig), in view of Copeland (US 2015/0379554 A1, hereinafter Copeland) and in view of Beck et al. (US 2019/0026781 A1, hereinafter Beck). 
Regarding dependent claim(s) 9, the combination of Isaacson, Grassadonia, Konig and Copeland discloses the system as in claims 1. However, the combination of Isaacson, Grassadonia, Konig and Copeland do not appear to specifically disclose wherein the processor is further configured to: activate a value transfer card; update the interaction model for the account based on the value transfer card; receive, from the client device, a further input representing a further query having at least one query term; determine, based on the interaction model and the at least one query term of the further query, that the further query maps to a user intent associated with the value transfer card; and in response to determining that the further query maps to a user intent associated with the value transfer card, provide a search result based on the value transfer card. 
In the same field of endeavor, Beck discloses wherein the processor is further configured to: activate a value transfer card; update the interaction model for the account based on the value transfer card; receive, from the client device, a further input representing a further query having at least one query term; determine, based on the interaction model (Beck discloses the processing of transactions, such as payments made via credit cards, debit cards, prepaid cards, etc., and/or providing information based on the processing of the transaction data. The information identifying the user as a member of a loyalty program can also be stored in the financial transaction card (e.g., in the chip, or in the magnetic strip). The user (101) may provide the account identifier (181) (e.g., the account number of a credit card) to the transaction terminal (105) to initiate an authorization process for a special transaction which is designed to check the member status of the use. A look up table is used to map browser cookie information (e.g., IP address, timestamp, cookie ID) to the account data (111) that identifies the user (101) in the transaction handler. A point of interaction (107) to provide information and/or offers to the user. User's database may be updated with information in user profile update data, (Beck: Para. 0052-0057, 0080, 0099-0110, 0162, 0177, 0415-0433). Receive the payment on behalf of a merchant operating the transaction terminal. May receive a query identifying the user data (125) that tracks the user (101) and/or characteristics of the user specific advertisement data (119); and the correlator (117) identifies one or more transactions matching the user data (125) and/or the characteristics of the user specific advertisement data (119) to generate the correlation result, (see Beck: Para. 0099-0111, 0124, 0213, 0259-0276 and 0223-0254 and 0348). This reads on the claim concept of wherein the processor is further configured to: activate a value transfer card; update the interaction model for the account based on the value transfer card; receive, from the client device, a further input representing a further query having at least one query term; determine, based on the interaction model). 
the at least one query term of the further query, that the further query maps to a user intent associated with the value transfer card; and in response to determining that the further query maps to a user intent associated with the value transfer card, provide a search result based on the value transfer card (Beck discloses The transaction handler (103) stores data to indicate the use of the account information (142) at the IP address at the time of the transaction request. When an IP address in the query received in the portal (143) matches the IP address previously recorded by the transaction handler (103), the portal (143) determines that the user (101) identified by the IP address in the request is the same user (101) associated with the account of the transaction initiated at the IP address. The items is determined by the mobile device (411), payments related to the items and/or offers related to the items are monitored to determine the real-time information indicative of the purchase intent of the user. A card-based purchase transaction using a card (e.g., credit card, debit card, prepaid card, etc.) associated with the client device and/or the user. The user specific profile (131) is used by a search engine to prioritize search results, (see Beck: Para. 0055, 0083-0111 and 0302-0316, 0334-0344 and 0436). This reads on the claim concept of the at least one query term of the further query, that the further query maps to a user intent associated with the value transfer card; and in response to determining that the further query maps to a user intent associated with the value transfer card, provide a search result based on the value transfer card). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the payment data or address data via the use of a browser payment request application programming interface between a browser and the merchant site by mapping the query of Isaacson, Grassadonia, Konig and Copeland in order to have incorporated a user using a payment card/activate a value transfer card, as disclosed by Beck, since both of these mechanisms are directed to a credit card to update a check without needing the card present. For example, if a customer orders a drink at a bar, and then later orders another drink, the customer does not need to swipe the card again on the second drink. Use this option to determine whether the transient TCP connection is enabled or not. A transient TCP connection connects each authorization transmission, and will disconnect once the authorization response is received from the processor. Enter the IP address and port of the primary host connection to be used for authorization requests. This option is only applicable when TCP/IP is enabled. A user navigates to a site, selects an item and goes through the payment request checkout flow. Once a user clicks buy, the browser takes over. If the user has previously entered details such as their preferred payment method, these will appear as the defaults. One of the core benefits of having users already signed in is that you already have payment methods stored for them. Since Payment Request provides easy access to the user's payment details, including email and phone number, you can simply request these details and avoid requiring users to sign in. Merchant has called Payment Request API and User has been shown browser rendered payment UI. Browser can expose powerful features and reveal select user data within this context for selected payment instrument/method revealed to merchant. Incorporating the teachings of Beck into Isaacson, Grassadonia, Konig and Copeland would produce users of mobile devices that are configured to capture identification information of products, such as UPC codes. The transaction data of the user, the activities of the user capturing the identification information of products, the location of the user, and the user's reactions to the offers are used to incrementally adjust the offers according to offer rules specified by the merchants. The mobile devices can be used to initiate a checkout process for purchasing items identified by the captured identification information of the products from the physical retail store at which the user is currently located, or via an online store associated with an offer presented via the mobile device, as disclosed by Beck (see Abstract).
Regarding dependent claim(s) 10, the combination of Isaacson, Grassadonia, Konig and Copeland discloses the system as in claims 9. However, the combination of Isaacson, Grassadonia, Konig and Copeland do not appear to specifically disclose wherein updating the interaction model for the account based on the value transfer card comprises adding support for a user intent to lock the value transfer card and wherein the search result is a selectable option to lock the value transfer card. 
In the same field of endeavor, Beck discloses wherein updating the interaction model for the account based on the value transfer card comprises adding support for a user intent to lock the value transfer card and wherein the search result is a selectable option to lock the value transfer card (Beck discloses the user (101) visits a web page after authentication of the user (101), and the web page includes an advertisement from the advertisement network, the cookie identity can be correlated to the authenticated identity of the user. Density is a complete, full-featured authentication provider for creating and maintaining logins. The profile selector (129), such as a GUID, PAN, account number, customer number, social security number, etc. Subsequently, the cookie identity can be used to select the user specific profile. The account identification device (141) includes security features to prevent unauthorized uses of the consumer account (146), such as a logo to show the authenticity of the account identification device (141), encryption to protect the account information. The user may not have initiated the transaction, e.g., the transaction is fraudulent. In such embodiments, the user may cancel (e.g., 559) the challenge. The IPOT may then cancel the transaction, and/or initiate fraud investigation procedures on behalf of the user. An abrupt change in some of the factor values may indicate a change in financial conditions, or a fraudulent use of the account. Models formulated using factors and clusters can be used to identify a series of transactions that do not follow a normal pattern specified by the factor values (344) and/or the cluster ID (343). Potential bankruptcies can be predicted by analyzing the change of factor values over time; and significant changes in spending behavior may be detected to stop and/or prevent fraudulent activities, (see Beck: Para. 0144, 0338- 0342, 0514 and 0542-0545). This reads on the claim concept of wherein updating the interaction model for the account based on the value transfer card comprises adding support for a user intent to lock the value transfer card and wherein the search result is a selectable option to lock the value transfer card). 
Regarding claim 19, (drawn method): claim 19 is method claims respectively that correspond to system of claim 9. Therefore, 19 is rejected for at least the same reasons as the system of 9.  
Regarding claim 20, (drawn method): claim 20 is method claims respectively that correspond to system of claim 10. Therefore, 20 is rejected for at least the same reasons as the system of 10.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/               Examiner, Art Unit 2164      

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164